Citation Nr: 0737293	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-16 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent, 
prior to February 16, 2005, for iliotibial band syndrome of 
the right knee.  

2.  Entitlement to an evaluation in excess of 30 percent, 
prior to March 29, 2006, for iliotibial band syndrome of the 
right knee (excluding the period of time for which a 
temporary total evaluation was in effect).

3.  Entitlement to an increased evaluation for iliotibial 
band syndrome of the right knee, currently rated as 40 
percent disabling

4.  Entitlement to an evaluation in excess of 10 percent, 
prior to February 16, 2005, for iliotibial band syndrome of 
the left knee.  

5.  Entitlement to an evaluation in excess of 30 percent, 
prior to March 29, 2006, for iliotibial band syndrome of the 
left knee.  

6.  Entitlement to an increased evaluation for iliotibial 
band syndrome of the left knee, currently rated as 50 percent 
disabling



7.  Entitlement to a temporary total rating beyond August 1, 
2005 for convalescence based on surgical treatment for the 
service-connected right knee iliotibial band syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from September 1998 to 
July 2000.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Muskogee, 
Oklahoma, VA Regional Office (RO), dated in October 2004, 
September 2005, and March 2007, all of which assigned 
increased ratings for the service-connected right and left 
knee disabilities.  The Board notes that since the AOJ has 
not assigned the maximum disability ratings possible, the 
appeal for higher ratings remain in appellate status.  AB v. 
Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Initially, the Board notes that the AOJ has assigned staged 
ratings for the service-connected right and left knee 
disabilities; that is, separate ratings for separate periods 
of time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Next, the Board notes that the 
record reflects a remarkable transformation in the degree of 
impairment during a recent three-month period.  More 
specifically, a January 2006 VA treatment record notes no 
limitation of motion of the lower extremities, and that the 
appellant walked with a normal gait.  On VA examination in 
March 2006, it was noted that he was in a wheelchair and 
essentially unable to even stand.  

The Board notes that the increased evaluations assigned by 
the AOJ, in the March 2007 rating decision were based, in 
part, on the reported March 2006 VA examination findings.  
That examiner, however, annotated the findings with 
corresponding findings that affect the probative value of the 
report.  The examiner specifically noted symptom 
magnification, stating that during all parts of the 
examination the appellant exhibited extreme guarding to 
prevent his knees from going through any range of motion 
whatsoever, and that while it was impossible to get his knees 
into full extension, there was no ankylosis.  Exhibition of 
numerous pain behaviors was noted.  The Board notes that a 
failure to cooperate with a VA examination prevents the Board 
from determining the actual degree of impairment, whether it 
is an increase in the degree of impairment or a decrease in 
the degree of impairment.  

The appellant is hereby advised that failure to cooperate 
with a VA examination is tantamount to a failure to report 
for the examination and may result in the denial of his 
claims.  See 38 C.F.R. § 3.655.

In addition, the appellant asserted, in a May 2005 VA Form 9, 
that he is unable to work due to his service-connected knee 
disabilities.  The Board notes that a March 2005 vocational 
rehabilitation report reflects that mood disorders were the 
primary disorders affecting his employment.  It was noted 
that he had no limitations with working indoors, no 
restrictions with working in wet and humid settings, was able 
to tolerate working in a noisy environment, and may tolerate 
working with fumes, gases, chemicals, and odors.  A July 2006 
VA examination report notes that he last worked as a pizza 
delivery person, but threw a piece of dough at the manager 
and left.  The vocational rehabilitation folder has not been 
associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the appellant 
for an appropriate VA examination to 
determine the degree of impairment due to 
the service-connected knee disabilities.  
The claims file should be made available 
for review in conjunction with the 
examination and the examiner's attention 
should be directed to this remand.  All 
necessary tests should be conducted, and 
findings in regard to range of motion of 
the lower extremities should be included 
in the report.  The AOJ should request 
that the examiner provide an opinion as to 
the degree of impairment of the right and 
left knee for each of the relevant periods 
at issue, to include consideration of any 
additional functional loss due to pain, 
weakness, or incoordination.  The AOJ 
should request that the opinion include a 
statement as to specific dates that the 
degree of impairment of either the right 
or left knee disability increased or 
decreased in severity.  In addition, any 
identified recurrent subluxation or 
lateral instability of either knee should 
be quantified in terms of slight, 
moderate, or severe, with reference to 
specific dates of any identified increase 
or decrease in the degree of impairment 
due to such.  The opinion should also 
include a statement as to the effect the 
service-connected knee disabilities have 
on the appellant's employability.  A 
complete rationale should accompany all 
opinions provided.  

2.  The AOJ should associate the 
vocational rehabilitation folder with the 
claims file.  If a vocational 
rehabilitation folder is not available, 
any documents in association with an 
application for vocational rehabilitation 
should be associated with the claims file.  

3.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable time in which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

